DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,487,620 to Klein et al. (hereinafter referred to as Klein).
	In regard to claim 1, Klein discloses an assembly as shown in figure 1. The limitation “for controlling filtering of a vacuum air flow (AF) evacuated from a system storage container through an air evacuation duct in vacuum operated waste collection systems” is regarded as intended usage. The assembly of Klein includes an assembly housing (75, 76). The assembly housing is capable of being installed stationary in an air evacuation duct. This limitation is further considered to be directed to the intended use of the assembly. As shown in figure 1, an inner passage in the assembly housing (75, 76) is capable of communicating with an air evacuation duct. The screen belt (90) forms 
	In regard to claim 2, as shown in figure 1, an air filter element of the shiftable member (90) is movable across the inner passage in the assembly housing (75, 76), continuously completely covering the inner passage. 
	In regard to claim 3, the screen belt (90) can be considered a grate mesh belting, as broadly recited in the claim. Thus, the air filtering element of the shiftable member in Klein can be considered to consist of a grate mesh belting. The grate mesh belting is capable of being continuously moved by a drive motor (108) in a loop around spaced pairs of sprocket wheels (92), guide wheels (94), and tension rollers (96, 97). 
	In regard to claim 4, the assembly housing (74, 75) includes a dirt storage section (82) and a set of brushes (110) engaging the grate mesh belting (90) at a cleaning position adjacent to the dirt storage section (82), and serving o brush dirt from the grate mesh belting (90) of the shiftable member air filter element and into the dirt storage section (82). 

Allowable Subject Matter
Claims 5 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	In regard to claim 5, neither Klein nor any of the other prior art of record teaches or suggests a shiftable member having one or more gate portions and one duct blocking portion; and the shiftable member including at least one gate portion having an air filtering element. Claims 6 – 20 depend from claim 5 and would be allowable for at least the same reason as claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar filter assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773